 
Exhibit 10.36


CONFIDENTIAL
Date: 08/16/07



CardioVascular BioTherapeutics, Inc.


GHL Financial Services Ltd., Inc. (“GHL”) is please to be engaged by
CardioVascular BioTherapeutics, Inc. (the “Company”) to act as lead placement
agent in the proposed offering, issuance and sale of the Company’s securities
(the “Securities”) by the Company (the “Transaction”). The term of this letter
agreement (the “Agreement”) shall commence on the date hereof and continue until
it is terminated by either party given 30 days notice in writing.


In connection with its engagement, GHL will perform services, which are normal
and customary for a placement agent to perform in connection with the
Transaction. In this capacity, GHL will endeavor to obtain commitments from
investors (“Investors”) to purchase the Securities on a private placement basis
in compliance with Regulation S promulgated under the Securities Act of 1934
(the “1934 Act”). Any financing arranged by GHL will be as the Company’s agent
(on a best efforts basis) and not on an underwritten basis. To facilitate our
efforts to place the Securities, you agree to direct all inquiries from
prospective Investors to GHL during the period this engagement is in effect.


The Company agrees to pay GHL for its services, under this Agreement, a
Transaction Fee equal to 10% of aggregate gross proceeds received or to be
received by the Company from the sale of Securities in any Transaction during
the Term. Then GHL may disburse from that payment any necessary funds required
to fulfill obligations between GHL and sub placing agents.


If during the Term, the Company decides to conduct a purchase or sale
transaction, material acquisition or sale of assets or other extraordinary
corporate transaction or a public or private offering of Securities, the Company
agrees to notify GHL and to provide GHL with a right of first refusal to act as
the exclusive financial advisor, lead placement agent or lead underwriter, as
the case may be, or such other role as necessary and appropriate, for any such
transaction or offering at fees and upon terms, customary and consistent with
industry practice that would be agreed between the Company and GHL in good
faith.


Nothing contained herein constitutes a commitment on the part of the Company or
GHL to complete any Transaction and GHL shall not have the power or authority to
bind the Company to any terms or conditions of a Transaction. It is understood
and agreed that this letter does not constitute a commitment by the Company to
offer, issue or sell any Securities or by GHL to purchase or underwrite the sale
of any Securities.


The Company will furnish GHL with such information and documents regarding the
Company and its business and financial condition (all such documents and
materials, including those documents and materials prepared for Investors and
all information filed by the Company with the Securities and Exchange Commission
(the “SEC”) shall be, the “Information”) as GHL reasonably believes relevant and
appropriate to its services under this Agreement. The Company agrees to
cooperate fully with GHL in connection with its engagement hereunder, including
making member of management and other employees available to GHL for purposes of
satisfying GHL’s due diligence requirements and consummating the Transaction and
agrees to commit such time and other resources as are reasonably necessary or
appropriate to secure reasonable and timely success of the Transaction. The
Company authorizes GHL to transmit to qualified prospective Investors copies of
any public information regarding the Company and any purchase agreements or
other legal documentation approved by the Company for use in connection with a
Transaction.

1

--------------------------------------------------------------------------------





The Company recognizes and agrees that in performing the services contemplated
in this Agreement, GHL will be relying solely on the Information and that the
Information will not be independently verified by GHL. Accordingly, the Company
agrees that the Information, considered as a whole, will be complete and
accurate in all material respects and not misleading. In addition, the Company
agrees that all information regarding the Securities, including any term sheet,
descriptions or other documentation, shall be complete and accurate in all
respects and not misleading. The Company shall advise GHL promptly if it learns
of any material inaccuracy, any omission of a material fact or any misleading
statement in the Information or the Information regarding the Securities. The
Company agrees that GHL does not have any responsibility for the accuracy or
completeness of the Information; provided that the Company and its counsel have
approved all information or materials presented to prospective Investors in
advance. The Company has timely filed all reports required to be filed under the
1934 Act, as amended and any other material reports or documents required to be
filed with the SEC. All such reports and documents and any registration
statements or prospectuses filed under the Act compiled, when filed, in all
material respects with all applicable requirements of the 1934 Act and the
Securities Act of 1933, as amended (the “Act”).


Neither the Company nor any parties acting on its behalf will, directly or
indirectly except through GHL, offer or sell, or solicit any offer to buy, any
of the Securities during the Term. As used in this agreement, the terms “offer”
and “sale” have the meaning specified in Section 2(3) of the Act.


The Company and GHL agrees to conduct the offering and sale of the Securities in
a manner intended to comply with the registration or qualification requirements,
or available exemptions therefrom, under applicable state “blue sky” laws or the
securities laws of any other jurisdiction (collectively, the “Registration
Exemptions”). The Company has not engaged in any offering of its securities that
would jeopardize the availability of the Registration Exemptions.


In the event the Company requests that GHL deliver certain documents and
information relating to this engagement via electronic transmissions, the
Company acknowledges and agrees that the privacy and integrity of the electronic
transmissions cannot be guaranteed due to the possibility that third parties
could intercept, view or alter such electronic transmissions. To the extent that
any documents or information relating to this engagement are transmitted
electronically, the Company agrees to release GHL from any loss or liability
incurred in connection with the electronic transmission of any such documents
and information, including the unauthorized interception, alteration or
fraudulent generation and transmission of electronic transmission by third
parties but excluding gross negligence and/or willful misconduct on GHL’s part.
Under no circumstances will GHL be liable for any ordinary, direct, indirect,
consequential, incidental, special, punitive or exemplary damages arising out of
the foregoing, regardless of whether GHL has been apprised of the likelihood of
such damages occurring.

2

--------------------------------------------------------------------------------





The Company acknowledges and agrees that GHL has been retained to act as lead
placement agent to the Company. In such capacity, GHL will act under this
Agreement as an independent contractor and any duties of GHL arising out of its
engagement pursuant to this Agreement shall be owed solely to the Company. It is
understood that GHL’s responsibility to the Company is solely contractual in
nature and that GHL does not owe the Company or any other party, any fiduciary
duty as a result of its engagement.


No advice rendered by GHL, whether formal or informal, may be quoted or referred
to orally or in writing, reproduced or disseminated, by the Company or any of
its affiliates (other than to officers, directors and legal counsel of the
Company on a need to know basis) except to the extent legally required (after
consultation with GHL and its counsel), without GHL’s prior written consent.


The scope of GHL’s engagement shall be limited to those matters expressly set
out in this Agreement and shall not include tax, legal, regulatory, accountancy
or other technical advice or services. This letter shall not constitute an
offer, agreement or commitment to lend by GHL or its affiliates.


This Agreement shall be governed by and construed in accordance with, the laws
of the State of Nevada without regard to its conflicts of law principles. GHL
and the Company (on its own behalf and to the extent permitted by law, on behalf
of its security holders) each waives any right to trial by jury in any action,
claim, suit or proceedings with respect to GHL’s engagement as placement agent
or its services hereunder. Solely for the purpose of enforcing this agreement
and the related indemnification letter agreement, each of the Company and GHL
hereby submits to the non-exclusive jurisdiction of any Federal or state court
in the State of Nevada, City of Las Vegas and County and Clark and irrevocably
agrees that all claims in respect of such action, claim, suit or proceeding may
be determined in any such court. Service of process, summons, notice or document
by mail to the Company’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in such courts. Each of
the Company and GHL irrevocably and unconditionally waives any objection to the
laying of venue of any suit, action or other proceeding has been brought in an
inconvenient forum. Each of the Company and GHL hereby waives all immunity from
jurisdiction, service of process, attachment (both before and after judgment)
and execution to which it might otherwise be entitled with respect to any
immunity to the enforcement of any judgment relating to any such enforcement
action.


The Company agrees that GHL, at its option and expense, has the right to place
advertisements in financial and other newspapers and journals describing its
services to the Company hereunder. The Company must approve the form of such
advertisement to be used in advance and in writing. If requested by GHL, the
Company shall include a mutually acceptable reference to GHL in the press
release (on other public announcements) made by the Company announcing the
Transaction, to the extent permitted by law.

3

--------------------------------------------------------------------------------





Either GHL or the Company without the written consent of the other party, which
shall not be unreasonably withheld, may not assign this Agreement. The benefits
of and the obligations and liabilities assumed in, this Agreement shall inure to
the benefit of and be binding upon any successors and permitted assigns.


No waiver, amendment or other modification of this Agreement shall be effective
unless in writing and signed by each party to be bound thereby.


Compliance Requirements for Subscriber(s) for Securities


GHL represents and warrants to the Company that it will use its best efforts to
assure that (a) each Subscriber for Securities (the “Subscriber”), and, if
applicable, the beneficial owner(s) of the Securities being subscribed for by
the Subscriber, is (i) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, Department of Treasury (“OFAC”) and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, the “List”), and (ii) not a person or entity with whom
a citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation or Executive Order of the President of the United States; (b) none of
the funds or other assets of the Subscriber constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined); (c) no Embargoed Person has any interest of any nature
whatsoever in the Subscriber (whether directly or indirectly); (d) none of the
funds of the Subscriber invested in the Company have been derived from any
unlawful activity with the result that the investment in the Company is
prohibited by law; and (e) the Subscriber has implemented procedures, and will
consistently apply those procedures, to ensure the foregoing representations and
warranties remain true and correct at all times. The term “Embargoed Person”
means any person, entity or government subject to trade restrictions under
United States law, including, but not limited to, the International Emergency
Economic Powers Act, 30 U.S.C.A. §1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in the Company is prohibited by
law or the Subscriber is in violation of law.


GHL further represents and warrants that it will use its best efforts to assure
that the Subscriber complies with all the requirements of United States law
relating to money laundering, now or hereafter in effect, including without
limitation the Money Laundering Control Act, 18 U.S.C. §§1956 and 1957, and the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001, and all regulations under each of the foregoing.



4

--------------------------------------------------------------------------------



If the foregoing meets with your approval, please sign both copies of this
Agreement and return one fully executed copy to us.
 
Very truly yours,


GHL Financial Services Ltd., Inc.
 
By_____/s/Grant Gordon_______
Its_____President_____________



Agreed and Accepted as of the Date First Written Above:






CardioVascular BioTherapeutics, Inc.








By___/s/Mickael A. Flaa________
Its____Chief Financial Officer____

5

--------------------------------------------------------------------------------




